     Case 3:09-cr-04426-BEN Document 116 Filed 05/18/20 PageID.1078 Page 1 of 3


 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                          SOUTHERN DISTRICT OF CALIFORNIA
 7   UNITED STATES OF AMERICA,                           Case No.: 09-cr-4426-BEN
 8                                      Plaintiff,
 9   v.
                                                         ORDER DENYING MOTIONS TO
10   GILBERT FLORES,
                                                         REDUCE SENTENCE
11                                    Defendant.         [Dkt. Nos. 107, 113 and 115]
12
13         On October 3, 2011, this Court sentenced Defendant Gilbert Flores to 192 months
14   imprisonment and 5 years of supervised release for importation of 9.63 kilograms (actual)
15   of methamphetamine in violation of 21 U.S.C. §§ 841, 952, 960 and 963.
16         Defendant now moves for a reduction in sentence under 18 U.S.C. § 3582(c),
17   arguing that the coronavirus pandemic warrants a modification of his sentence. [Dkt. No.
18   115, filed April 25, 2020]. Title 18 U.S.C. § 3582(c) provides that a “court may not
19   modify a term of imprisonment once it has been imposed except . . . upon motion of the
20   Director of the Bureau of Prisons, or upon motion of the defendant.” A defendant may
21   bring a § 3582(c) motion only after he or she has “fully exhausted all administrative
22   rights to appeal a failure of the Bureau of Prisons” to bring the motion on his behalf, or
23   after “the lapse of 30 days from the receipt of such a request by the warden of the
24   defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).
25         Flores was recently moved to Federal Correctional Institution Mendota. See
26   Motion for Compassionate Release, at 6. The present motion does not reflect that
27   Defendant has petitioned the Bureau of Prisons or the warden of his current place of
28   incarceration, Federal Correctional Institution Mendota, to bring a motion on his behalf.

                                                     1
     Case 3:09-cr-04426-BEN Document 116 Filed 05/18/20 PageID.1079 Page 2 of 3


 1   The Court therefore lacks jurisdiction to entertain the motion. See United States v. Reid,
 2   2020 WL 1904598, at *4 (N.D. Cal. 2020) (“The Court cannot forgive the failure to
 3   exhaust, and without exhaustion, the Court lacks jurisdiction over the motion.”). Flores
 4   did submit a request to the warden at FCI Taft in April 2020, however, FCI Taft has since
 5   closed and Flores is no longer incarcerated there. A request based on different
 6   underlying facts cannot constitute exhaustion with respect to Defendant’s current motion.
 7   See United States v. Mogavero, 2020 WL 1853754, at *2 (D. Nev. 2020) (“Proper
 8   exhaustion necessarily requires the inmate to present the same factual basis for the
 9   compassionate-release request to the warden.).
10         Defendant argues that a court may relax the exhaustion requirement due to the
11   urgency of the covid-19 pandemic. It is correct that some courts have come to this
12   conclusion. However, this Court disagrees. The Bureau of Prisons is already undergoing
13   a program to unilaterally identify prisoners who are at greatest risk of harm. Courts are
14   not experts at running prisons. A warden must retain the opportunity to manage the
15   facility and the inmates placed therein. “Running a prison is an inordinately difficult
16   undertaking that requires expertise, planning, and the commitment of resources, all of
17   which are peculiarly within the province of the legislative and executive branches of
18   government. Prison administration is, moreover, a task that has been committed to the
19   responsibility of those branches, and separation of powers concerns counsel a policy of
20   judicial restraint.” Turner v. Safley, 482 U.S. 78, 84–85 (1987) (citations omitted).
21   Therefore, Defendant’s Motion for a Reduction in Sentence [Dkt. No. 115] is denied.
22   He may refile the motion after properly exhausting administrative remedies at his current
23   place of incarceration.
24          Defendant also moves for a reduction in sentence under 18 U.S.C. § 3582(c),
25   arguing that amendment 782 to the Sentencing Guidelines warrants a modification of his
26   sentence. [Dkt. Nos. 107 and 113]. Section 3582(c)(2) establishes a two-step inquiry for
27   sentence reduction proceedings. At the first step, the court decides eligibility for
28   sentence reduction by determining whether the reduction is consistent with applicable

                                                   2
     Case 3:09-cr-04426-BEN Document 116 Filed 05/18/20 PageID.1080 Page 3 of 3


 1   policy statements issued by the Sentencing Commission. United States v. Hernandez-
 2   Martinez, 933 F.3d 1126, 1130 (9th Cir. 2019), cert. denied, 140 S. Ct. 879, 205 L. Ed.
 3   2d 491 (2020); see also Dillon v. United States, 560 U.S. 817, 826 (2010). “The policy
 4   statement applicable to § 3582(c)(2), United States Sentencing Guidelines Manual
 5   (“U.S.S.G.”) § 1B1.10, authorizes a sentence reduction if, but only if, the retroactive
 6   amendment has the “ ‘effect of lowering the defendant's applicable Guidelines range.’ ”
 7   Id. (citing U.S.S.G. §1B1.10(a)(2)(B)). To apply this policy statement, a court
 8   determines whether the Guidelines range is lowered by calculating the amended
 9   Guidelines range that would have been applicable to the defendant if the relevant
10   Guidelines had been in effect at the time the defendant was sentenced. Id. But that
11   determination is not the end of the eligibility inquiry. “Another provision of the policy
12   statement—the one of principal relevance here—generally prohibits sentence reduction if
13   the original term of imprisonment is below the lower end of the amended Guidelines
14   range.” Id. (citing § 1B1.10(b)(2)(A)).
15         Defendant does not qualify for a sentence modification under amendment 782. His
16   Guideline range of 292 to 365 months was calculated on a base offense level of 38 for
17   importation of 9.63 kilograms of methamphetamine (actual). The amended Guidelines
18   did not change the base offense level for this quantity of methamphetamine. Moreover,
19   Defendant was sentenced far below (and more than two levels below) the low-end of the
20   Guideline range as calculated. A two-level reduction in the base offense level would
21   have made no difference. Therefore, Defendant’s Motion for Reduction in Sentence is
22   denied.
23   IT IS SO ORDERED.
24   DATED: May 18, 2020                                 ____________________________
                                                         HON. ROGER T. BENITEZ
25
                                                         United States District Court Judge
26
27
28

                                                  3
